MEMORANDUM OPINION

No. 04-05-00332-CV

IN RE PULMOSAN SAFETY EQUIPMENT CORPORATION

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Karen Angelini, Justice
Sandee Bryan Marion, Justice
 
Delivered and Filed:   August 10, 2005

PETITION FOR WRIT OF MANDAMUS DISMISSED
            Relator has filed a motion to dismiss this mandamus proceeding, stating that the parties have
settled all claims between them. We grant relator’s motion and dismiss relator’s petition for writ of
mandamus.
                                                                                    PER CURIAM